PER CURIAM.
The defendant contends, and the State concedes, that the trial court improperly included, in the sentencing scoresheet, an offense for which he had not yet been convicted at the time of sentencing. Logan v. State, 511 So.2d 442 (Fla. 5th DCA 1987); Fla.R.Crim.P. 3.701(d)(4). It is further conceded by the State that the sentencing guidelines scoresheet is largely incomprehensible. The final judgments of conviction under review are affirmed but, for the reasons expressed above, the sentences are reversed and the cause is remanded to the trial court with directions to resentence the defendant with a properly prepared sentencing guidelines scoresheet.
Affirmed in part, reversed in part, and remanded.